--------------------------------------------------------------------------------

Exhibit 10.1
 
THIRD AMENDMENT TO CREDIT AGREEMENT


THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
November 23, 2011, is by and among PRIMO WATER CORPORATION, a Delaware
corporation (the “Company”), the other Borrowers identified on the signature
pages hereto (together with the Company, collectively the “Borrowers”), the
Guarantors identified on the signature pages hereto (collectively, the
“Guarantors”), the Lenders party hereto, and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as administrative agent on behalf of the Lenders under the Credit
Agreement (as hereinafter defined) (in such capacity, the “Administrative
Agent”).  Capitalized terms used herein and not otherwise defined herein shall
have the meanings ascribed thereto in the Credit Agreement.


W I T N E S S E T H


WHEREAS, the Borrowers, the Guarantors, certain banks and financial institutions
from time to time party thereto (the “Lenders”) and the Administrative Agent are
parties to that certain Credit Agreement dated as of November 10, 2010 (as
amended, modified, extended, restated, replaced, or supplemented from time to
time, the “Credit Agreement”);


WHEREAS, the Credit Parties have requested that the Required Lenders amend
certain provisions of the Credit Agreement; and


WHEREAS, the Required Lenders are willing to make such amendments to the Credit
Agreement, in each case in accordance with and subject to the terms and
conditions set forth herein.


NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:



ARTICLE I
AMENDMENTS TO CREDIT AGREEMENT


1.1           Amendment to Credit Agreement.  From and after the Amendment
Effective Date (as hereinafter defined), the Credit Agreement is amended to read
in the form of the Credit Agreement attached hereto as Exhibit A to this
Amendment (the “Amended Credit Agreement”).


1.2           New Exhibit.  From and after the Amendment Effective Date, Exhibit
5.2(d) is hereby added to the Exhibits to the Credit Agreement to read in the
form of such Exhibit attached hereto as Exhibit B to this Amendment.


 
 

--------------------------------------------------------------------------------

 


ARTICLE II
CONDITIONS TO EFFECTIVENESS


2.1           Closing Conditions.  This Amendment shall be deemed effective as
of the date first above written (the “Effective Date”) upon satisfaction of the
following conditions (in form and substance reasonably acceptable to the
Administrative Agent):


(a)           Executed Amendment.  The Administrative Agent shall have received
a copy of this Amendment duly executed by each of the Credit Parties, the
Required Lenders and the Administrative Agent.


(b)           Default.  After giving effect to this Amendment, no Default or
Event of Default shall exist.


(c)           Corporate Documents.  The Administrative Agent shall have
received, in form and substance reasonably satisfactory to the Administrative
Agent, an officer’s certificate (i) certifying that the articles of
incorporation or other organizational documents, as applicable, of each Credit
Party that were delivered on the Closing Date or the date on which any Credit
Party was joined as a Guarantor pursuant to a Joinder Agreement (the “Joinder
Date”), remain true and complete as of the Amendment Effective Date (or
certified updates as applicable), (ii) certifying that the bylaws, operating
agreements or partnership agreements of each Credit Party that were delivered on
the Closing Date or Joinder Date remain true and correct and in force and effect
as of the Amendment Effective Date (or certified updates as applicable),
(iii) attaching copies of the resolutions of the board of directors of each
Credit Party approving and adopting this Amendment, the transactions
contemplated herein and authorizing execution and delivery hereof, and
certifying such resolutions to be true and correct and in force and effect as of
the Amendment Effective Date, (iv) attaching certificates of good standing,
existence or its equivalent with respect to each Credit Party certified as of a
recent date by the appropriate Governmental Authorities of the state of
incorporation or organization and (v) certifying that each officer listed in the
incumbency certification contained in each Credit Party’s Secretary’s
Certificate, delivered on the Closing Date or Joinder Date remains a duly
elected and qualified officer of such Credit Party and such officer remains duly
authorized to execute and deliver on behalf of such Credit Party the Amendment
or attaching a new incumbency certificate for each officer signing this
Amendment.


(d)           Fees and Expenses.


(i)           The Administrative Agent shall have received from the Company, an
amendment fee in an amount equal to $250,000, to be allocated ratably among the
Lenders that execute and deliver a signature page to this Amendment to the
Administrative Agent by 5 p.m. (EST) on or before November 23, 2011.


(ii)           The Administrative Agent shall have received from the Company
such other fees and expenses that are payable in connection with the
consummation of the transactions contemplated hereby and King & Spalding LLP
shall have received from the Company payment of all outstanding fees and
expenses previously incurred and all fees and expenses incurred in connection
with this Amendment.


 
2

--------------------------------------------------------------------------------

 
 
(e)           Miscellaneous.  All other documents and legal matters in
connection with the transactions contemplated by this Amendment shall be
reasonably satisfactory in form and substance to the Administrative Agent and
its counsel.


ARTICLE III
MISCELLANEOUS


3.1           Representations and Warranties of Credit Parties.  Each of the
Credit Parties represents and warrants as follows:


(a)           It has taken all necessary action to authorize the execution,
delivery and performance of this Amendment.


(b)           This Amendment has been duly executed and delivered by such Person
and constitutes such Person’s legal, valid and binding obligation, enforceable
in accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).


(c)           No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
such Person of this Amendment.


(d)           The representations and warranties set forth in Article III of the
Credit Agreement are (i) with respect to representations and warranties that
contain a materiality qualification, true and correct as of the date hereof
(except for those which expressly relate to an earlier date) and (ii) with
respect to representations and warranties that do not contain a materiality
qualification, true and correct in all material respects as of the date hereof
(except for those which expressly relate to an earlier date).
 
(e)           After giving effect to this Amendment, no event has occurred and
is continuing which constitutes a Default or an Event of Default (other than the
Acknowledged Event of Default).


(f)           The Security Documents continue to create a valid security
interest in, and Lien upon, the Collateral, in favor of the Administrative
Agent, for the benefit of the Lenders, which security interests and Liens are
perfected in accordance with the terms of the Security Documents and prior to
all Liens other than Permitted Liens.


 
3

--------------------------------------------------------------------------------

 
 
(g)           The Credit Party Obligations are not reduced by this Amendment and
are not subject to any offsets, defenses or counterclaims.


3.2           Reaffirmation of Credit Party Obligations.  Each Credit Party
hereby ratifies the Credit Agreement and acknowledges and reaffirms (a) that it
is bound by all terms of the Credit Agreement applicable to it and (b) that it
is responsible for the observance and full performance of its respective Credit
Party Obligations.


3.3           Credit Document.  This Amendment shall constitute a Credit
Document under the terms of the Credit Agreement.


3.4           Expenses.  The Borrowers agree to pay all reasonable costs and
expenses of the Administrative Agent in connection with the preparation,
execution and delivery of this Amendment, including without limitation the
reasonable fees and expenses of the Administrative Agent’s legal counsel.


3.5           Further Assurances.  The Credit Parties agree to promptly take
such action, upon the request of the Administrative Agent, as is necessary to
carry out the intent of this Amendment.


3.6           Entirety.  This Amendment and the other Credit Documents embody
the entire agreement among the parties hereto and supersede all prior agreements
and understandings, oral or written, if any, relating to the subject matter
hereof.


3.7           Counterparts; Telecopy.  This Amendment may be executed in any
number of counterparts, each of which when so executed and delivered shall be an
original, but all of which shall constitute one and the same
instrument.  Delivery of an executed counterpart to this Amendment by telecopy
or other electronic means shall be effective as an original and shall constitute
a representation that an original will be delivered.


3.8           No Actions, Claims, Etc.  As of the date hereof, each of the
Credit Parties hereby acknowledges and confirms that it has no knowledge of any
actions, causes of action, claims, demands, damages and liabilities of whatever
kind or nature, in law or in equity, against the Administrative Agent, the
Lenders, or the Administrative Agent’s or the Lenders’ respective officers,
employees, representatives, agents, counsel or directors arising from any action
by such Persons, or failure of such Persons to act under the Credit Agreement on
or prior to the date hereof.


3.9           GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
(INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).
 
3.10         Successors and Assigns.  This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.


 
4

--------------------------------------------------------------------------------

 
 
3.11         General Release.  In consideration of the Administrative Agent’s
willingness to enter into this Amendment (and excepting only future performance
by the Administrative Agent, the Issuing Lender, the Swingline Lender and the
Lenders under the Credit Documents and the transactions contemplated thereby),
each Credit Party hereby releases and forever discharges the Administrative
Agent, the Issuing Lender, the Swingline Lender, the Lenders and the
Administrative Agent’s, the Issuing Lender’s, the Swingline Lender’s, and the
Lender’s respective predecessors, successors, assigns, officers, managers,
directors, employees, agents, attorneys, representatives, and affiliates
(hereinafter all of the above collectively referred to as the “Bank Group”),
from any and all claims, counterclaims, demands, damages,
debts, suits, liabilities, actions and causes of action of any nature
whatsoever, including, without limitation, all claims, demands, and causes of
action for contribution and indemnity, whether arising at law or in equity,
whether known or unknown, whether liability be direct or indirect, liquidated or
unliquidated, whether absolute or contingent, foreseen or unforeseen, and
whether or not heretofore asserted, which any Credit Party may have or claim to
have against any of the Bank Group in any way related to or connected with the
Credit Documents and the transactions contemplated thereby.


3.12         Waiver to Jurisdiction; Service of Process; Waiver of Jury
Trial.  The jurisdiction, service of process and waiver of jury trial provisions
set forth in Sections 9.13 and 9.16 of the Credit Agreement are hereby
incorporated by reference, mutatis mutandis.



[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
5

--------------------------------------------------------------------------------

 
 
PRIMO WATER CORPORATION
THIRD AMENDMENT TO CREDIT AGREEMENT AND WAIVER
 
IN WITNESS WHEREOF the parties hereto have caused this Amendment to be duly
executed on the date first above written.
 

COMPANY:    PRIMO WATER CORPORATION,     a Delaware corporation              
 
By: 
/s/ Mark Castaneda     Name: Mark Castaneda     Title: CFO, Secretary and
Assistant Treasurer  

 

SUBSIDIARY BORROWERS:    PRIMO PRODUCTS, LLC,     a North Carolina limited
liability company                 By:           Primo Water Corporation, Manager
             
 
By: 
/s/ Mark Castaneda      Name: Mark Castaneda     Title: CFO, Secretary and
Assistant Treasurer

 

  PRIMO DIRECT, LLC,     a North Carolina limited liability company            
    By:           Primo Water Corporation, Manager              
 
By: 
/s/ Mark Castaneda       Name: Mark Castaneda     Title: CFO, Secretary and
Assistant Treasurer

 

  PRIMO REFILL, LLC,     a North Carolina limited liability company            
    By:           Primo Water Corporation, Manager              
 
By: 
/s/ Mark Castaneda        Name: Mark Castaneda     Title: CFO, Secretary and
Assistant Treasurer

 

  PRIMO ICE, LLC,     a North Carolina limited liability company                
By:           Primo Water Corporation, Manager              
 
By: 
/s/ Mark Castaneda        Name: Mark Castaneda     Title: CFO, Secretary and
Assistant Treasurer



 
 

--------------------------------------------------------------------------------

 
 
PRIMO WATER CORPORATION
THIRD AMENDMENT TO CREDIT AGREEMENT AND WAIVER
 

GUARANTORS:            None.

 
 
 

--------------------------------------------------------------------------------

 
 
PRIMO WATER CORPORATION
THIRD AMENDMENT TO CREDIT AGREEMENT AND WAIVER
 

ADMINISTRATIVE AGENT: WELLS FARGO BANK, NATIONAL ASSOCIATION,   as a Lender and
as Administrative Agent              
 
By: 
/s/ James R. Myers      Name: James R. Myers     Title: Senior Vice President



 
 

--------------------------------------------------------------------------------

 
 
PRIMO WATER CORPORATION
THIRD AMENDMENT TO CREDIT AGREEMENT AND WAIVER
 

LENDERS: BANK OF AMERICA, N.A.,   as a Lender              
 
By: 
/s/ J. Thomas Johnson, Jr.      Name: J. Thomas Johnson, Jr.     Title: Senior
Vice President


 
 

--------------------------------------------------------------------------------

 
 
PRIMO WATER CORPORATION
THIRD AMENDMENT TO CREDIT AGREEMENT AND WAIVER


LENDERS: BRANCH BANKING & TRUST COMPANY,   as a Lender               
 
By: 
/s/ Benjamin S. Staton II      Name: Benjamin S. Staton II     Title: Vice
President

 
 

--------------------------------------------------------------------------------